Case: 14-40670       Document: 00512953548         Page: 1     Date Filed: 03/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 14-40670                                  FILED
                                   Summary Calendar                            March 2, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

IVAN PAREDES,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-1857


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Ivan Paredes challenges his 60-month prison sentence, imposed
following his guilty-plea conviction for possession, with intent to distribute,
more than 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B),
and 18 U.S.C. § 2. He contends the district court erred by applying two, two-
level enhancements, pursuant to Sentencing Guidelines §§ 2D1.1(b)(1)
(increase two levels for possession of a dangerous weapon in connection with


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-40670     Document: 00512953548      Page: 2   Date Filed: 03/02/2015


                                  No. 14-40670


the drug offense), and 2D1.1(b)(12) (increase two levels for maintaining the
premises for the purpose of manufacturing or distributing drugs).
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
Although this court reviews the district court’s interpretation of the Guidelines
de novo, its deciding a § 2D1.1 enhancement applies is reviewed only for clear
error. E.g., United States v. Akins, 746 F.3d 590, 610 (5th Cir.), cert. denied,
135 S. Ct. 707 (2014); United States v. Zapata-Lara, 615 F.3d 388, 390 (5th Cir.
2010).
      Paredes claims his use of the premises to manufacture and distribute
cocaine was incidental or collateral to its use as a residence. He asserts, inter
alia, the storage of the cocaine in an unsecure location (the residence’s garage),
and his family’s non-involvement with the cocaine support this contention.
There was no clear error in applying the enhancement; that Paredes knowingly
maintained a residence primarily for the purpose of storing a controlled
substance for later distribution is not “unreasonable or implausible in light of
the record as a whole”. United States v. Ramos, 509 F. App’x 317, 318 (5th Cir.
2013); accord U.S.S.G. § 2D1.1, cmt. n.17.
      Regarding the dangerous-weapon enhancement under Guideline
§ 2D1.1(b)(1), Paredes claims he possessed the weapon for home-protection

                                        2
    Case: 14-40670    Document: 00512953548    Page: 3   Date Filed: 03/02/2015


                                No. 14-40670


purposes. In support, he notes the weapon was stored in the bedroom, roughly
30–40 feet from the garage where the drugs were stored. Nevertheless, a
connection between the firearm discovered in the residence and Paredes’ drug-
related offense was not “clearly improbable.” United States v. Rodriguez, 62
F.3d 723, 724 (5th Cir. 1995); U.S.S.G. § 2D1.1, cmt. n.11(A); see also, e.g.,
Cisneros-Gutierrez, 517 F.3d at 765–66.     Further, Paredes’ assertion is a
challenge to the court’s credibility determination, which is “peculiarly within
the province” of the district court and will not be disturbed by this court.
United States v. Goncalves, 613 F.3d 601, 609 (5th Cir. 2010) (internal
quotation marks and citations omitted).
      AFFIRMED.




                                      3